Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.

Remarks
The newly submitted limitation “after the connection via is formed, a fourth interconnection part as one of the interconnection parts is formed on the fourth insulating film and is dry-etched” in Claim 4 renders the claim directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention of Claim 1 and the dependent claims drawn to a semiconductor device and the invention of Claim 4 and the dependent claims drawn to a method of making semiconductor device are distinct because the device as claimed can be made by another and materially different method, e.g., the connection via and the fourth interconnection part as one of the interconnection parts can be formed simultaneously.
	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the limitation “after the connection via is formed, a fourth interconnection part as one of the interconnection parts is formed on the fourth insulating film and is dry-etched” in Claim 4 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Uno (U.S. Patent Pub. No. 2013/0207171) of record, in view of Lin1 (U.S. Patent Pub. No. 2005/0230783).
	Regarding Claim 1
	FIG. 10 (annotated below) of Uno discloses a semiconductor device comprising: a substrate (101) having one surface; and an interconnection layer disposed on the one surface of the substrate, the interconnection layer including a plurality of capacitors each having a metal-insulator-metal structure, wherein the interconnection layer has a plurality of insulating films and a plurality of interconnection parts alternately stacked in a stacked direction, each of the capacitors includes a first electrode and a second electrode provided by any two of the plurality of interconnection parts opposed to each other in the stacked direction, in which the first electrode (105, 107) is one of the two interconnection parts located adjacent to the substrate and the second electrode is the other located opposite to the substrate with respect to the first electrode, among the plurality of capacitors, one of the first electrode and the second electrode of each capacitor is provided by a same one of the interconnection parts as a subject electrode (115), and a distance between the first electrode and the second electrode is different among the plurality of capacitors to have different capacitances among the plurality of capacitors, and the subject electrodes provided by the same one of the interconnection parts are covered with at least one of the insulating films, and have ends located on a same plane, wherein the plurality of insulating films include first to fourth insulating films, and the plurality of interconnection parts include first to fourth interconnection parts,3Serial No. 17/028,163Attorney Docket No. 01_3809_TB the first insulating film (103) is disposed on the one surface of the substrate, the first interconnection part (105) is disposed on the first insulating film, the second insulating film (105c/104) is disposed on the first insulating film to cover the first interconnection part, the second interconnection part (106/107A) is disposed on the second insulating film, the third insulating film (112) is disposed on the second insulating film to cover the second interconnection part, the third interconnection part (115) is disposed on the third insulating film, and the fourth insulating film (120) is disposed on the third insulating film to cover the third interconnection part, the plurality of capacitors include a first capacitor (C1) including portions of the second interconnection part and the third interconnection part opposed to each other, a second capacitor (C2) including portions of the first interconnection part and the third interconnection part opposed to each other, and a third capacitor (C3) including portions of the second interconnection part and the third interconnection part opposed to each other, and a fourth capacitor (C4), the third insulating film is formed with a hole in a region corresponding to the portion of the second interconnection part, the portion forming the first electrode of the first capacitor, the portion of the third interconnection part forming the second electrode as the subject electrode of the first capacitor is disposed on the first electrode of the first capacitor through a capacitance film (114) in the hole, and is extended outside the hole such that an end thereof is disposed on a periphery of the hole and on the same plane as the end of the second electrode as the subject electrode of each of the second and third capacitors in the third interconnection part,3Serial No. 17/028,163Attorney Docket No. 01_3809_TB the fourth interconnection part (121) is disposed on the fourth insulating film (120), and includes a first portion, the first portion being the second electrode of the fourth capacitor that faces the portion of the third interconnection part forming the second electrode of the third capacitor across the fourth insulating, such that the second electrode of the third capacitor and the first electrode of the fourth capacitor are provided by the same portion of the third interconnection part as the subject electrodes. 
Uno fails to disclose the fourth interconnection part includes a second portion; “the second portion facing the second electrode of the first capacitor, which is provided by the third interconnection part and received in the hole, across the fourth insulating film, in the hole, the fourth insulating film is disposed on the second electrode of the first capacitor to fill the hole, and a distance between the second electrode of the first capacitor disposed in the hole and the second portion of the fourth interconnection part corresponding to a position of the hole is larger than a distance between the first electrode of the fourth capacitor and the second electrode of the fourth capacitor provided by the first portion of the fourth interconnection part, and a connection via is disposed to pass through the fourth insulating film between the second electrode of the first capacitor and the second portion of the fourth interconnection part”.

    PNG
    media_image1.png
    501
    430
    media_image1.png
    Greyscale

	FIG. 2 (annotated below) of Lin1 discloses a similar semiconductor device, wherein the fourth interconnection part is disposed on the fourth insulating film (20), and includes a first portion (P1) and a second portion (41/43), the first portion being the second electrode of the fourth capacitor (C4) that faces the portion of the third interconnection part forming the second electrode of the third capacitor (C3) across the fourth insulating, such that the second electrode of the third capacitor and the first electrode of the fourth capacitor are provided by the same portion of the third interconnection part as the subject electrodes, the second portion facing the second electrode of the first capacitor (C1), which is provided by the third interconnection part (16) and received in the hole, across the fourth insulating film, in the hole, the fourth insulating film is disposed on the second electrode of the first capacitor to fill the hole, and a connection via (V) is disposed to pass through the fourth insulating film between the second electrode of the first capacitor and the second portion (41) of the fourth interconnection part. With respect to “a distance between the second electrode of the first capacitor disposed in the hole and the second portion of the fourth interconnection part corresponding to a position of the hole is larger than a distance between the first electrode of the fourth capacitor and the second electrode of the fourth capacitor provided by the first portion of the fourth interconnection part”, FIG. 10 of Uno shows the second electrode of the first capacitor (C1) is disposed in a level below the second electrode of the fourth capacitor (C4), and FIG. 2 of Lin1 shows the first portion and the second portion the fourth interconnection part are disposed at the same level. Therefore, Uno as modified by Lin1 discloses the claimed limitation.

    PNG
    media_image2.png
    490
    637
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Uno, as taught by Lin1. The ordinary artisan would have been motivated to modify Uno in the above manner for purpose of forming high-performance IC including discrete passive elements (Para. 32 of Lin).
	
	Regarding Claim 6
	FIG. 10 of Uno discloses the portion of the third interconnection part forming the second electrode of the first capacitor (C1) is disposed on the first electrode of the first capacitor only through the capacitance film (114) in the hole, and in each of the second capacitor and the third capacitor, the second electrode faces the first electrode through the capacitance film and at least one insulating film.
	
	Regarding Claim 8
	FIG. 2 (annotated above) of Lin1 discloses the subject electrodes of the second to fourth capacitors are planar and disposed on the same plane, and the end of the subject electrode of the first capacitor is disposed on the same plane on which the subject electrodes of the second to fourth capacitors are disposed, and a part of the subject electrode other than the end is disposed in the hole recessed from the plane on which the subject electrodes of the second to fourth capacitors are disposed.
	
	Regarding Claim 10
	FIG. 10 of Uno discloses the distance between the first electrode and the second electrode of the fourth capacitor is different from those of the first capacitor and the second capacitor, and a facing area between the first electrode and the second electrode of the fourth capacitor is different from a facing area of the first electrode and the second electrode of the third capacitor.

Claims 2 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Uno and Lin1, in view of Lin (U.S. Patent Pub. No. 2004/0245580) of record, in view of Yuan (U.S. Patent Pub. No. 2016/0155547) of record.
	Regarding Claim 2
	Uno as modified by Lin1 discloses Claim 1. 
Uno as modified by Lin1 fails to disclose “the interconnection layer includes a first resistor and a second resistor connected in series to the first resistor, one of the first resistor and the second resistor has a temperature coefficient of resistance with a positive value while the other of the first and second resistors has a temperature coefficient of resistance with a negative value, and the second resistor has an end located on the same plane as the ends of the subject electrodes provided by the same interconnection part, and is made of a same material as the subject electrodes”.
	FIG. 6 of Lin discloses a similar semiconductor device, wherein the second resistor (440) has an end located on the same plane as the ends of the subject electrodes (134, 152) provided by the same interconnection part, and is made of a same material as the subject electrodes [0041]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Uno, as taught by Lin. The ordinary artisan would have been motivated to modify Uno in the above manner for purpose of forming passive devices in a wafer fab and in a bump fab (Para. 10 of Lin).
Uno as modified by Lin1 and Lin fails to disclose “the interconnection layer includes a first resistor and a second resistor connected in series to the first resistor, one of the first resistor and the second resistor has a temperature coefficient of resistance with a positive value while the other of the first and second resistors has a temperature coefficient of resistance with a negative value”.
	FIG. 1 of Yuan discloses a similar semiconductor device, wherein the interconnection layer includes a first resistor and a second resistor connected in series to the first resistor, one of the first resistor and the second resistor has a temperature coefficient of resistance with a positive value while the other of the first and second resistors has a temperature coefficient of resistance with a negative value [0004]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Uno, as taught by Yuan. The ordinary artisan would have been motivated to modify Uno in the above manner for purpose of temperature coefficient compensation (Para. 2 of Yuan).
	
	Regarding Claim 9
	Modified Uno discloses the fourth interconnection layer includes portions facing the first resistor and the second resistor.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Uno, in view of Lin1, in view of Ito (U.S. Patent Pub. No. 2006/0163638) of record. 
	Regarding Claim 4
	FIG. 10 (annotated above) of Uno discloses a method for manufacturing a semiconductor device, the semiconductor device including a substrate (101) having one surface; an interconnection layer disposed on the one surface of the substrate, and including a plurality of capacitors each having a metal-insulator-metal structure, wherein the interconnection layer being formed of a plurality of insulating films and a plurality of interconnection parts alternately stacked in a stacked direction, the plurality of capacitors includes a first capacitor (C1), a second capacitor (C2), a third capacitor (C3), and a fourth capacitor (C4), each of the capacitors includes a first electrode and a second electrode provided by any two of the plurality of interconnection parts opposed to each other in the stacked direction, in which the first electrode (105, 107) is one of the two interconnection parts located adjacent to the substrate and the second electrode is the other located opposite to the substrate with respect to the first electrode, among the plurality of capacitors, one of the first electrode and the second electrode of each capacitor is provided by a same one of the interconnection parts as a subject electrode (115), and a distance between the first electrode and the second electrode is different among the plurality of capacitors to have different capacitances among the plurality of capacitors, and the subject electrodes provided by the same one of the interconnection parts are covered with at least one of the insulating films (120), and have ends located on a same plane, the method for manufacturing the semiconductor device, comprising: preparing the substrate having the one surface; and forming the interconnection layer on the one surface by alternately repeating formation of one of the insulating films and formation of one of the interconnection parts, wherein the forming of the interconnection layer further includes forming a hole by dry etching [0138] in one of the insulating films to reach and expose a portion of at least one of the interconnection parts, and forming a capacitance film (114) on the one of the insulating films including inside of the hole, the formation of one of the interconnection parts includes, after the forming of the capacitance film, forming a metal layer (115) on the one of the insulating films and inside the hole over the capacitance film, and the subject electrode formed in the hole has the end extended outside the hole and disposed on the same plane as the ends of the other subject electrodes, after the forming of the subject electrodes, the at least one of the insulating films is formed, 6Serial No. 17/028,163Attorney Docket No. 01_3809_TBafter the forming of the subject electrodes, a fourth insulating film (120) as the at least one of the insulating films is formed to cover the subject electrodes and to fill the hole. 
Uno fails to disclose “forming the subject electrodes by patterning the metal layer through dry etching such that the subject electrodes are formed at a time”; and “after the fourth insulating film is formed, a connection via is formed to pass through a part of the fourth insulating film at a position corresponding to the hole, and after the connection via is formed, a fourth interconnection part as one of the interconnection parts is formed on the fourth insulating film and is dry-etched so as to include a first portion and a second portion, the first portion providing the second electrode of the fourth capacitor that faces the portion of the third interconnection part forming the second electrode of the third capacitor across the fourth insulating film, and the second portion facing the second electrode of the first capacitor that is provided by the third interconnection part received in the hole across the fourth insulating film and connected to the connection via”.
	FIG. 2 (annotated above) of Lin1 discloses a similar method for manufacturing a  semiconductor device, wherein the fourth interconnection part is disposed on the fourth insulating film (20), and includes a first portion (P1) and a second portion (41), the first portion being the second electrode of the fourth capacitor (C4) that faces the portion of the third interconnection part forming the second electrode of the third capacitor (C3) across the fourth insulating, such that the second electrode of the third capacitor and the first electrode of the fourth capacitor are provided by the same portion of the third interconnection part as the subject electrodes, the second portion facing the second electrode of the first capacitor (C1), which is provided by the third interconnection part (16) and received in the hole, across the fourth insulating film, in the hole, the fourth insulating film is disposed on the second electrode of the first capacitor to fill the hole. With respect to “a distance between the second electrode of the first capacitor disposed in the hole and the second portion of the fourth interconnection part corresponding to a position of the hole is larger than a distance between the first electrode of the fourth capacitor and the second electrode of the fourth capacitor provided by the first portion of the fourth interconnection part, and a connection via is disposed to pass through the fourth insulating film between the second electrode of the first capacitor and the second portion of the fourth interconnection part”, FIG. 10 of Uno shows the second electrode of the first capacitor (C1) is disposed in a level below the second electrode of the fourth capacitor (C4), and FIG. 2 of Lin1 shows the first portion (P1) and the second portion (41/43) of the fourth interconnection part are disposed at the same level. Therefore, Uno as modified by Lin1 discloses the claimed limitation.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Uno, as taught by Lin1. The ordinary artisan would have been motivated to modify Uno in the above manner for purpose of forming high-performance IC including discrete passive elements (Para. 32 of Lin).
Uno as modified by Lin1 fails to explicitly disclose “forming the subject electrodes by patterning the metal layer through dry etching such that the subject electrodes are formed at a time”.
	FIG. 3 of Ito discloses a similar method for manufacturing a semiconductor device, wherein the interconnection parts (116) are formed by patterning the metal layer through dry etching [0073] such that the subject electrodes are formed at a time. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Uno, as taught by Ito. The ordinary artisan would have been motivated to modify Uno in the above manner for purpose of suppressing degradation of capacitor dielectric film (Para. 35 of Ito).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Uno, Lin1 and Ito, in view of Lin, in view of Yuan.
	Regarding Claim 5
	Uno as modified by Lin1 and Ito discloses Claim 4. 
Uno as modified by Lin1 and Ito fails to disclose “forming a first resistor, and in the forming of the subject electrodes, the metal layer is patterned through the dry etching to form a second resister together with the subject electrodes such 29 / 31that an end of the second resistor is located on the same plane as the ends of the subject electrodes, and the second resistor is connected in series to the first resistor, the second resistor having a temperature coefficient of resistance with a sign opposite to a sign of a temperature coefficient of resistance of the first resistor”.
	FIG. 6 of Lin discloses a similar method for manufacturing a semiconductor device, wherein the metal layer is patterned through the dry etching (as taught by Ito) to form a second resister (440) together with the subject electrodes (134, 152) such 29 / 31that an end of the second resistor is located on the same plane as the ends of the subject electrodes. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Uno, as taught by Lin. The ordinary artisan would have been motivated to modify Uno in the above manner for purpose of forming passive devices in a wafer fab and in a bump fab (Para. 10 of Lin).
Uno as modified by Lin1, Ito and Lin fails to disclose “forming a first resistor” and “the second resistor is connected in series to the first resistor, the second resistor having a temperature coefficient of resistance with a sign opposite to a sign of a temperature coefficient of resistance of the first resistor”.
	FIG. 1 of Yuan discloses a similar method for manufacturing a semiconductor device, wherein the interconnection layer includes a first resistor and a second resistor connected in series to the first resistor, one of the first resistor and the second resistor having a temperature coefficient of resistance with a sign opposite to a sign of a temperature coefficient of resistance of the first resistor [0004]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Uno, as taught by Yuan. The ordinary artisan would have been motivated to modify Uno in the above manner for purpose of temperature coefficient compensation (Para. 2 of Yuan).

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Uno and Lin1, in view of Won (U.S. Patent Pub. No. 2004/0065938) of record.
	Regarding Claim 7
	Uno as modified by Lin1 discloses Claim 6. 
Uno as modified by Lin1 fails to disclose “the interconnection layer further includes a protection film on the third insulating film except inside of the hole the capacitance film is disposed on the protection film, and in the hole, the second electrode of the first capacitor is disposed on the first electrode only through the capacitance film”.
	However, FIG. 10 of Uno discloses the capacitance film (114) is disposed on the third insulating film (112); furthermore, FIG. 5 of Won discloses a similar method for manufacturing a semiconductor device, wherein the interconnection layer further includes a protection film (105); and the capacitance film (118) is disposed on the protection film except inside of the hole. Thus, Uno as modified by Won discloses the claimed limitation. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Uno, as taught by Won. The ordinary artisan would have been motivated to modify Uno in the above manner for purpose of providing protection (Para. 18 of Won).

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892